Citation Nr: 1759512	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected erectile dysfunction (ED), secondary to hypertension. 

2. Entitlement to an initial rating in excess of 60 percent for renal insufficiency, secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran filed a claim for ED secondary to hypertension in January 2012. The Veteran was service-connected for ED secondary to hypertension in May 2012. The Veteran filed a notice of disagreement (NOD) in October 2012, in which he stated he had Peyronie's disease and that he was entitled to a compensable rating for ED. The Board considers the Veteran's statement as a new and separate claim unrelated to the Veteran's entitlement to ED secondary to hypertension. Therefore, only the Veteran's claim for entitlement to an initial compensable rating for ED is before the Board.

The Veteran had a hearing before the undersigned in February 2017; the transcript is of record. 

The issue of entitlement to service connection for Peyronie's disease secondary to hypertension has been raised by the record in an October 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an initial disability rating in excess of 60 percent for is renal insufficiency addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

Throughout the initial rating period, ED has been productive of a loss of erectile power and not productive of penis deformity. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for ED have not been met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, DC 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Initial Compensable Rating for ED

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part 4 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10 (2017). The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 C.F.R. § 4.1 (2017). 

Separate diagnostic codes (DC) identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. See 38 C.F.R. § 4.7 (2017). Otherwise, the lower rating will be assigned. Id. All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. See 38 C.F.R. § 4.3 (2017). The schedule recognizes that disability from distinct injuries or diseases may overlap. See 38 C.F.R. § 4.14 (2017). However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id. 

A claimant is entitled to the benefit-of-the-doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C. § 5107 (2012); 38 C.F.R. 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Pertinent to this case, the Veteran was granted service connection for ED by rating decision in May 2012 and an initial noncompensable evaluation was assigned, effective January 23, 2011. Also, special monthly compensation (SMC) is in effect from this date for loss of use of a creative organ.

The Veteran seeks an initial compensable disability rating for his service-connected erectile dysfunction. The RO has identified the disability on appeal as erectile dysfunction associated with hypertension and it has been evaluated for rating purposes under 38 C.F.R. § 4.115b, DC 7522. The RO's use of DC 7522, evaluation of "penis, deformity, with loss of erectile power" indicates that the Veteran's specific disability is not addressed in the Rating Schedule, and that the service-connected erectile dysfunction has been rated by analogy to penis deformity with loss of erectile power. 38 C.F.R. §§ 4.20, 4.115b, DC 7522. The Board cannot identify a more appropriate diagnostic code than DC 7522, nor has the Veteran identified one. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Under DC 7522 a compensable, 20 percent, rating is provided on evidence of both loss of erectile power and a physical deformity of the penis. 38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522. A footnote to DC 7522 also indicates the disability is to be reviewed for entitlement to SMC for loss of use of a creative organ under 38 C.F.R. § 3.350 (a). 

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown. 
38 C.F.R. §§ 4.31.

The Board finds that the preponderance of the evidence of record is against an initial compensable disability rating for service-connected erectile dysfunction. 

The Veteran underwent a VA examination in March 2012. The Veteran was service-connected for ED secondary to hypertension based upon this examination. The examiner diagnosed the Veteran with erectile dysfunction and Peyronie's disease. The examiner opined that the Veteran's Peyronie's disease is less likely as not caused by, a result of, or permanently aggravated by either his ED or his service connected hypertension. The examiner reasoned that the underlying pathogenesis of Peyronie's disease is unknown but is likely multifactorial with an interplay between genetic predisposition, trauma, and tissue ischemia. 

Although the Veteran's March 2012 VA examination indicated the Veteran has a penile deformity in the form of Peyronie's disease, as noted above, the issue before the Board exclusively is his ED secondary to hypertension. Even though the Veteran's ED is rated under a penis deformity with loss of erectile power he is not service-connected for a penis deformity, as his rating of ED is by analogy. Therefore, under this narrow circumstance the Veteran cannot have a compensable rating for a disability for which service connection has not been established. Thus, the Board finds that the Veteran has a loss of erectile dysfunction, but not a penis deformity associated with his service-connected ED and therefore not entitled to a compensable rating under DC 7522. 

As noted above, the RO granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction. See 38 U.S.C. § 1114 (k) (2012); 38 C.F.R. § 3.350 (a) (2015). Although he does not receive a compensable disability rating on a schedular basis, he does receive special monthly compensation benefits for loss of use of a creative organ. Id. 

The Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1). However, in this case, the Board finds that the record does not show that the Veteran's erectile dysfunction is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321 (b)(1) (2016). As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's genitourinary disability does not result in such manifestations contemplated by that rating. There is no suggestion in the medical evidence that a noncompensable rating does not reasonably describe the Veteran's disability level and symptomatology in this instance.

In light of the above, a preponderance of the evidence is against the claim for entitlement to an initial compensable disability rating for erectile dysfunction. The benefit-of-the-doubt rule therefore does not apply, as the evidence for and against the claim is not in equipoise, and the claim must be denied. See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for erectile dysfunction is denied. 


REMAND

The Veteran's most recent renal VA examination was conducted in March 2012. The Veteran testified in a February 2017 Board hearing that his renal insufficiency increased in severity since his examination in March 2012. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). In light of the passage of time since the last evaluation in March 2012, and due to the Veteran's competent claims that his conditions had worsened, a new examination is in order for the Veteran's renal insufficiency.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records related to the Veteran's renal insufficiency.

2. The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected renal insufficiency. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include blood urea nitrogen (BUN) and creatinine laboratory results. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability.

a) The examiner should report all signs and symptoms necessary for rating the Veteran's genitourinary system disability under the rating criteria. In particular, the examiner should provide whether there is (1) persistent edema and albuminuria, (2) generalized poor health, characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, (3) required regular dialysis, and (4) more than sedentary activity precluded from persistent edema and albuminuria or markedly decreased function of kidney or other organ systems, especially cardiovascular.

b) The examiner should note that the Veteran is a registered nurse and address his competent statements that his renal insufficiency has worsened due to:

i. Glomerular filtration rate had decreased from 60 to 41. 

ii. His creatinine level has fluctuated from 1.7, 1.47 and 1.95 in less the 6 months. 

iii. He had a BUN of 27.

iv. He had a mild non-selective proteinuria, which is a form of albuminuria. 

c) The examiner should provide a clear rationale for all opinions and a discussion of the facts and medical principles involved.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


